Title: Report on Foreign Loans, 5 February 1793
From: Hamilton, Alexander
To: President of the Senate



Treasury DepartmentFebruary 5. 1793.[Communicated on February 6, 1793]
[To the President of the Senate]
Sir
By order of the President of the United States, I have the honor to transmit herewith.


  I.
  Copies of a power given by him to the Secretary of the Treasury for the time being dated the 28th of August 1790, for the negotiation of the loans authorised by the laws of the 4th and 12th of August 1790 and of certain instructions relative thereto dated on the same day.


  II.
  Copies of an authority founded upon the power of the President from me to William Short, Esquire, dated the 1st of September 1790, and of sundry letters from me to the said William Short, of dates from the 29th of May 1790 to the 31st of December 1792, inclusively, relating to the negotiation and application of the above-mentioned loans.


  III
  Originals of sundry letters from William Short to me under dates from the 2d. of December 1790 to the 2d of November 1792, inclusively, relating to the same subject.


  IV
  Copy of an authority from me to Messrs Wilhem and John Willinks Nicholas and J van Staphorst and Hubbard, Bankers of the United States at Amsterdam, dated the 28th of August 1790, relating to the first of the loans, made under the above mentioned Acts, and Copies of sundry letters to the said Bankers, of dates from the 28th of August 1790 to the 31st of December 1792, inclusively.


  V
  Originals of sundry letters from the said Bankers to me of dates from the 25th of January 1790 to the 5th of November 1792.



  VI
  Copies of sundry letters of dates from the 18th of June to the 24th of September 1792, inclusively, between G Morris and W Short, Esquires, having relation to the above subjects.


The general power from the President to the Secretary of the Treasury of the 28th of August 1790 and the communications from William Short, Esquire, who has been the only Commissioner, would, it is presumed, have fulfilled the terms of the Resolution of the Senate of the 23d of last month; and are transmitted pursuant to the request contained in that Resolution.
But the President has been pleased to direct the transmission of the other documents also, in the supposition, that they will serve to throw light upon the general subject of that Resolution.
With perfect respect, I have the honor to be, Sir, Your Mo. Obedt and humble Servant
Alex HamiltonSecy of the Treasy
